ORDER

LARRY K. LENORA, Chief Justice.
NOW ON THIS 13th day of November 2003 the above styled matter comes before the Supreme Court of the Sac and Fox Nation for oral argument. The Nation appears by and through D. Michael McBride III, Tribal Attorney. Truman Carter appears in person pro se. Also appearing are Kay Rhoads, Sac and Fox Nation Principal Chief along with other Business Committee Members and Mary F. McCormick, Governing Council member. The Court, after hearing arguments and examining all of the relevant documents and being fully advised in the premises hereby FINDS AND ORDERS as follows:
That the oral motion for continuance by the Tribal Attorney and authorized by the Sac and Fox Business Committee is denied;
That the Tribal Attorney’s request for declaratory relief is granted and the Court finds that no conflict currently exists to prohibit Mr. McBride’s farther participation in this case;
That the application for stay of the District Court’s order to conduct a special election to select members of the Grievance Committee is granted pending further order of this Court or proceedings herein;
That until such time as this matter is heard and final opinion rendered, the three (3) members of the Grievance Committee appointed by the Business Committee on September 12, 2003, are recognized as the functioning interim Grievance Committee for the purposes of that committee’s constitutional duties.
IT IS SO ORDERED.
Concurring: Vice-Justice JOHN J. MCCLELLAND and Justice TIMOTHY POSEY.